Exhibit 10.82

Amended and Restated Master Development and Supply Agreement

Between Apple and M-FLEX

This Amended and Restated Master Development and Supply Agreement #C56-12-00150
(this “Agreement”) is entered into by and between Apple Inc., a California
corporation located at 1 Infinite Loop, Cupertino, California 95014, United
States (“Apple”), and Multi-Fineline Electronix, Inc. (aka M-FLEX), a Delaware
corporation, located at 3140-A Coronado Street, Anaheim, CA 92806 (“Company”),
effective as of May 2, 2012 (the “Effective Date”). This Agreement amends,
restates and replaces the prior Master Development and Supply Agreement
#C56-06-00844.

Purpose

The purpose of this Agreement is to establish the terms and conditions that
govern Company’s development and supply of components for use in Apple products.

Agreement

Capitalized terms not defined herein are defined in Attachment 1.

1. Scope of Agreement

This Agreement applies to Goods and related services that are described in an
SOW, and to any other goods and related services that Supplier provides to
Authorized Purchasers for use in Apple products that are not subject to a
separate written agreement between the Parties.

2. Development & Qualification

2.1. Development. Supplier shall develop the Goods in accordance with all
applicable Specifications. Supplier shall not modify any Specifications without
Apple’s prior written consent.

2.2. Qualification. Supplier shall provide Apple a sufficient number of Goods
for Apple to use to qualify the Goods for use in Apple products, in accordance
with the applicable SOW.

2.3. Technical Support. If Apple identifies a bug or error in the Goods or in
any related software or firmware, whether during the development and
qualification of the Goods or during or after production of the Goods, Supplier
shall provide technical support to Apple to address the bug or error in
accordance with the response times set forth in Attachment 4.

2.4. Taxes. Goods and related services that are provided to Apple by Supplier
during development and qualification have no intrinsic value in their tangible
form. As such, no value added, sales, or use taxes have been assessed or are
anticipated to be required as a result of the development and qualification of
such Goods and related services provided under this Agreement.

2.5. Costs. [CONFIDENTIAL TREATMENT REQUESTED] shall be solely responsible for
the costs it incurs during the development and qualification of the Goods.

3. Production

3.1. Production. Supplier shall produce the Goods in accordance with all
applicable Specifications. Supplier shall not modify the processes used to
produce the Goods without Apple’s prior written consent.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 1 of 20



--------------------------------------------------------------------------------

3.2. Forecasts. Apple shall provide Supplier a written forecast of its
[CONFIDENTIAL TREATMENT REQUESTED] demand for the Goods (the “Forecast”), and
shall update the Forecast at least [CONFIDENTIAL TREATMENT REQUESTED]. The
Forecast is [CONFIDENTIAL TREATMENT REQUESTED] to purchase any Goods.

3.3. Supply Commitment. Supplier shall manufacture a [CONFIDENTIAL TREATMENT
REQUESTED] Goods to be able to meet Apple’s demand for Goods as indicated in the
latest [CONFIDENTIAL TREATMENT REQUESTED] and in accordance with the required
[CONFIDENTIAL TREATMENT REQUESTED] specified in an SOW. For example, if the
latest [CONFIDENTIAL TREATMENT REQUESTED] indicates that 10,000 units of Goods
may be required for a particular week, Supplier is responsible for manufacturing
the number of Goods necessary for Supplier to be able to deliver at least 10,000
units of Goods to Authorized Purchasers during such week.

3.4. [CONFIDENTIAL TREATMENT REQUESTED]. If Supplier’s ability to supply Goods
in accordance with the latest [CONFIDENTIAL TREATMENT REQUESTED] is constrained
for any reason, Supplier shall [CONFIDENTIAL TREATMENT REQUESTED] to supply
Goods to [CONFIDENTIAL TREATMENT REQUESTED] using such [CONFIDENTIAL TREATMENT
REQUESTED] to supply goods to [CONFIDENTIAL TREATMENT REQUESTED], and Supplier
shall fulfill purchase orders for the Goods issued by [CONFIDENTIAL TREATMENT
REQUESTED] supplying other [CONFIDENTIAL TREATMENT REQUESTED] goods subject to
the [CONFIDENTIAL TREATMENT REQUESTED]. In addition, Supplier shall promptly
notify Apple [CONFIDENTIAL TREATMENT REQUESTED] and Supplier’s plan to resolve
it, and shall provide Apple [CONFIDENTIAL TREATMENT REQUESTED] updates regarding
the steps taken to [CONFIDENTIAL TREATMENT REQUESTED].

4. Purchase & Payment

4.1. Pricing. The Parties shall [CONFIDENTIAL TREATMENT REQUESTED] the price of
Goods in the applicable SOW or other written agreement. [CONFIDENTIAL TREATMENT
REQUESTED] all duties and taxes assessable upon the Goods prior to delivery to
an Authorized Purchaser. At [CONFIDENTIAL TREATMENT REQUESTED], Supplier will
complete the pricing addendum in Attachment 5 to identify the [CONFIDENTIAL
TREATMENT REQUESTED] comprising a given Good. To the extent permitted by law,
Supplier shall offer Authorized Purchasers [CONFIDENTIAL TREATMENT REQUESTED].
At [CONFIDENTIAL TREATMENT REQUESTED], Apple may obtain [CONFIDENTIAL TREATMENT
REQUESTED] on specific [CONFIDENTIAL TREATMENT REQUESTED] listed in the pricing
addendum.

4.2. Purchase Orders

(a) Issuance & Acceptance. To purchase Goods under this Agreement, an Authorized
Purchaser will issue purchase orders to Supplier. Supplier shall accept and
fulfill such purchase orders by the requested delivery date(s) to the extent
that the units ordered [CONFIDENTIAL TREATMENT REQUESTED] the [CONFIDENTIAL
TREATMENT REQUESTED] for the [CONFIDENTIAL TREATMENT REQUESTED] period. For
example, if the latest Forecast indicates that 10,000 units of Goods may be
required for a particular week, Supplier shall accept and fulfill all purchase
orders issued by Authorized Purchasers to the extent that the units ordered for
delivery during [CONFIDENTIAL TREATMENT REQUESTED] is [CONFIDENTIAL TREATMENT
REQUESTED]. There are [CONFIDENTIAL TREATMENT REQUESTED] order requirements.

(b) Terms. All purchase orders for Goods and related services are subject to and
governed by the terms and conditions of this Agreement, regardless of whether
the purchase orders reference this Agreement. Any different or additional terms
or conditions in any proposal, acknowledgment form or any other document will be
of no force or effect and will not become part of this Agreement.

(c) Adjustments. An Authorized Purchaser may reschedule the delivery date or
redirect shipments of any undelivered Goods [CONFIDENTIAL TREATMENT REQUESTED].

(d) Cancellation. An Authorized Purchaser may cancel all or a portion of any
purchase orders issued by such Authorized Purchaser at any time [CONFIDENTIAL
TREATMENT REQUESTED].

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 2 of 20



--------------------------------------------------------------------------------

4.3. Payment

(a) Invoice. Supplier shall invoice Authorized Purchasers for any amounts owed
by Authorized Purchasers. Payment terms will be [CONFIDENTIAL TREATMENT
REQUESTED] from the date of invoice, which date shall not be prior to delivery
of the Goods or other event giving rise to the payment that is due.
Notwithstanding any terms found within Attachment 2 (General Terms &
Conditions), [CONFIDENTIAL TREATMENT REQUESTED] an invoice for any amounts owed
by Apple or any Authorized Purchaser under this Agreement within [CONFIDENTIAL
TREATMENT REQUESTED] after the event giving rise to the payment [CONFIDENTIAL
TREATMENT REQUESTED] a [CONFIDENTIAL TREATMENT REQUESTED] by Supplier of the
Authorized Purchaser’s [CONFIDENTIAL TREATMENT REQUESTED] for the amounts due.

(b) Payment. An Authorized Purchaser is only responsible for paying for purchase
orders issued by that Authorized Purchaser. [CONFIDENTIAL TREATMENT REQUESTED]
is not responsible for paying purchase orders issued by [CONFIDENTIAL TREATMENT
REQUESTED]. Authorized Purchasers may make payments by wire transfer.

(c) Currency. All amounts payable will be specified and paid in United States
Dollars.

(d) Disputed Invoices. If an Authorized Purchaser disputes an invoice, Supplier
shall promptly provide supporting documentation. For disputed invoices, payment
terms are [CONFIDENTIAL TREATMENT REQUESTED] after the resolution of the dispute
and re-issuance of the invoice, if necessary. Neither Party will be deemed to be
in breach of this Agreement while they work to resolve any such dispute.

4.4. [CONFIDENTIAL TREATMENT REQUESTED] may, from time to time, [CONFIDENTIAL
TREATMENT REQUESTED] (regardless of when payment is due) and recoup any amounts
[CONFIDENTIAL TREATMENT REQUESTED] against any debt, credit or other obligation
or liability payable by [CONFIDENTIAL TREATMENT REQUESTED] (regardless whether
such debt, credit or other obligation or liability arose out of or relates to
this Agreement). [CONFIDENTIAL TREATMENT REQUESTED] notice at least
[CONFIDENTIAL TREATMENT REQUESTED] business days before any such [CONFIDENTIAL
TREATMENT REQUESTED]. [CONFIDENTIAL TREATMENT REQUESTED] agrees that notice
given will be effective even if a receiver, custodian, trustee, examiner,
liquidator or similar official has been appointed for [CONFIDENTIAL TREATMENT
REQUESTED] or any substantial portion of its assets. The rights described in
this paragraph are in addition to any other rights and remedies available under
this Agreement or applicable law, including, for example, the right to deduct
damages from the [CONFIDENTIAL TREATMENT REQUESTED]. The terms [CONFIDENTIAL
TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] include their
respective [CONFIDENTIAL TREATMENT REQUESTED] when used in this Section 4.4.

5. Delivery, Packaging, Labeling, & Logistics

5.1. On-Time Delivery. Time is of the essence as to the delivery of the Goods.
Authorized Purchasers are not obligated to accept [CONFIDENTIAL TREATMENT
REQUESTED] of Goods. Authorized Purchasers reserve the right to reject any
[CONFIDENTIAL TREATMENT REQUESTED] delivery and to [CONFIDENTIAL TREATMENT
REQUESTED] quantities to Supplier at [CONFIDENTIAL TREATMENT REQUESTED] risk and
expense.

5.2. Hubs. [CONFIDENTIAL TREATMENT REQUESTED], Supplier shall store Goods in an
Apple-approved warehouse located [CONFIDENTIAL TREATMENT REQUESTED]
manufacturing or distribution facilities, or other [CONFIDENTIAL TREATMENT
REQUESTED] (“Hubs”) prior to delivery to support the just-in-time delivery of
Goods. [CONFIDENTIAL TREATMENT REQUESTED] (a) bear all costs

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 3 of 20



--------------------------------------------------------------------------------

associated with warehousing Goods in Hubs; (b) maintain a sufficient inventory
of Goods in the Hubs to satisfy the requirements of the latest [CONFIDENTIAL
TREATMENT REQUESTED]; (c) ensure that the [CONFIDENTIAL TREATMENT REQUESTED] or
its carrier(s) may withdraw Goods from the Hubs as needed; (d) fully insure or
require the Hub operator to fully insure all Goods in transit to or stored at a
Hub against all risk of loss or damage until such time as the [CONFIDENTIAL
TREATMENT REQUESTED] takes title; and (e) require that the Hub operator take all
steps necessary to protect the Goods in a Hub consistent with good commercial
warehousing practice.

5.3. Delivery Terms

(a) Goods delivered from Hubs will be delivered [CONFIDENTIAL TREATMENT
REQUESTED], with title and risk of loss transferring from Supplier to the
Authorized Purchaser when the Authorized Purchaser or its designated carrier
[CONFIDENTIAL TREATMENT REQUESTED].

(b) Goods delivered by direct shipment will be delivered [CONFIDENTIAL TREATMENT
REQUESTED], with title and risk of loss transferring from Supplier to the
Authorized Purchaser at the [CONFIDENTIAL TREATMENT REQUESTED]. Goods delivered
to [CONFIDENTIAL TREATMENT REQUESTED] in the Asia-Pacific region will be
delivered [CONFIDENTIAL TREATMENT REQUESTED], with title transferring at
[CONFIDENTIAL TREATMENT REQUESTED] of the country of destination.

(c) Returned Goods will be delivered [CONFIDENTIAL TREATMENT REQUESTED] by the
Authorized Purchaser), with title transferring to Supplier when placed in the
[CONFIDENTIAL TREATMENT REQUESTED] at the [CONFIDENTIAL TREATMENT REQUESTED].
Goods returned from the Asia-Pacific region will be [CONFIDENTIAL TREATMENT
REQUESTED], with title transferring to Supplier at the [CONFIDENTIAL TREATMENT
REQUESTED] of the destination country.

5.4. Importer of Record. When [CONFIDENTIAL TREATMENT REQUESTED] is the
“Importer of Record”, Supplier shall, at [CONFIDENTIAL TREATMENT REQUESTED],
promptly forward to the [CONFIDENTIAL TREATMENT REQUESTED] any documents the
[CONFIDENTIAL TREATMENT REQUESTED] may reasonably require to allow the
[CONFIDENTIAL TREATMENT REQUESTED] the Goods through customs and/or obtain
possession of the Goods at the port of entry.

5.5. Incoming Inspection. Goods will be [CONFIDENTIAL TREATMENT REQUESTED] by
the Authorized Purchaser after delivery. Payment of invoices [CONFIDENTIAL
TREATMENT REQUESTED] of Goods. The Authorized Purchaser [CONFIDENTIAL TREATMENT
REQUESTED] delivered (individual units or entire lots) that do [CONFIDENTIAL
TREATMENT REQUESTED] with all applicable Specifications. If an [CONFIDENTIAL
TREATMENT REQUESTED] any Goods, Supplier shall, at the Authorized Purchaser’s
[CONFIDENTIAL TREATMENT REQUESTED] for the [CONFIDENTIAL TREATMENT REQUESTED]
items plus any inspection, test and transportation charges paid by the
Authorized Purchaser, or [CONFIDENTIAL TREATMENT REQUESTED].

5.6. Freight Carriers. Supplier shall use the freight carriers selected or
approved by Apple.

5.7. Labeling. [CONFIDENTIAL TREATMENT REQUESTED] is solely responsible for
specifying any labeling of the Goods. [CONFIDENTIAL TREATMENT REQUESTED] may not
print any of its own trade names, trademarks, or logos on the Goods without
[CONFIDENTIAL TREATMENT REQUESTED] prior written consent.

5.8. Packaging. Supplier shall package all Goods in accordance with applicable
Specifications using the best commercial practices.

6. Replacement Goods

6.1. [CONFIDENTIAL TREATMENT REQUESTED] any Goods identified by an Authorized
Purchaser as [CONFIDENTIAL TREATMENT REQUESTED] and returned to Supplier during
the Warranty Period,

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 4 of 20



--------------------------------------------------------------------------------

regardless of the reason for [CONFIDENTIAL TREATMENT REQUESTED], even if the
[CONFIDENTIAL TREATMENT REQUESTED] is due to abuse, misuse, negligence,
accident, alteration, or faulty repair after shipment, or even if Supplier later
identifies the Goods as [CONFIDENTIAL TREATMENT REQUESTED]. In the event that
Supplier finds that [CONFIDENTIAL TREATMENT REQUESTED] quantities of Goods are
identified by an Authorized Purchaser as [CONFIDENTIAL TREATMENT REQUESTED] and
returned to Supplier, then Supplier shall [CONFIDENTIAL TREATMENT REQUESTED]
will cooperate to resolve the issue as expediently as possible.

6.2. To support Apple’s ability to replace [CONFIDENTIAL TREATMENT REQUESTED]
Goods in an Apple product, Supplier shall, at least [CONFIDENTIAL TREATMENT
REQUESTED] before Apple first ships the Apple product and [CONFIDENTIAL
TREATMENT REQUESTED] to Apple, deliver to Apple an initial inventory of
replacement Goods equal to A x B, where:

A = the projected [CONFIDENTIAL TREATMENT REQUESTED].

B = the projected [CONFIDENTIAL TREATMENT REQUESTED].

6.3. Supplier shall sell Goods to Authorized Purchasers for at least
[CONFIDENTIAL TREATMENT REQUESTED] of production of the last Apple product that
uses the Goods. The price of such Goods will [CONFIDENTIAL TREATMENT REQUESTED]
the price of the last unit of new Goods [CONFIDENTIAL TREATMENT REQUESTED]
product.

7. Resources

7.1. Supplier Personnel. Supplier is solely responsible for managing Supplier
Personnel, including hiring, firing, where and when Supplier Personnel perform
their work, work assignments, practices, policies and procedures, and compliance
with all applicable laws and regulations. [CONFIDENTIAL TREATMENT REQUESTED],
Supplier shall provide Supplier Personnel to provide services [CONFIDENTIAL
TREATMENT REQUESTED]. Such Supplier Personnel may be required to sign a written
agreement with Apple acknowledging and agreeing to comply with Apple’s security
and confidentiality requirements. Apple reserves the right to [CONFIDENTIAL
TREATMENT REQUESTED] from entering Apple’s premises at [CONFIDENTIAL TREATMENT
REQUESTED]. Supplier represents that Supplier has written agreements in place
with each Supplier Personnel sufficient to enable Supplier to comply with all
provisions of this Agreement.

7.2. Subcontractors. Company may subcontract the performance of its obligations
under this Agreement to [CONFIDENTIAL TREATMENT REQUESTED], provided that
Company [CONFIDENTIAL TREATMENT REQUESTED] and provided further that the
[CONFIDENTIAL TREATMENT REQUESTED] and their [CONFIDENTIAL TREATMENT REQUESTED]
are [CONFIDENTIAL TREATMENT REQUESTED]. Company hereby guarantees the
performance by any subcontractor of Company’s obligations under this Agreement.
Any breach of this Agreement caused by a subcontractor is deemed to be a breach
of this Agreement by Company, and Company and the subcontractor are jointly and
severally liable for any such breach.

7.3. Materials. Supplier shall secure all materials necessary to fulfill its
obligations under this Agreement. [CONFIDENTIAL TREATMENT REQUESTED] with third
party suppliers of such materials pursuant to which [CONFIDENTIAL TREATMENT
REQUESTED] in connection with materials purchased by Supplier for the production
of the Goods. [CONFIDENTIAL TREATMENT REQUESTED], Supplier will purchase
materials used in the Goods [CONFIDENTIAL TREATMENT REQUESTED].

7.4. Equipment. Supplier shall secure all equipment necessary to fulfill its
obligations under this Agreement.

7.5. Bill of Materials. Before placing orders for or purchasing any materials
for use in Goods that are comprised of multiple components, Supplier will
provide Apple, for Apple’s review and approval, a complete BOM for such Goods,
as applicable, listing the supplier(s), part number(s), lead time(s), and
cost(s) of each material therein, as applicable.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 5 of 20



--------------------------------------------------------------------------------

8. Excessive Failures & Safety Risks

8.1. Notice. Supplier shall notify Apple immediately if it has reason to believe
that the Goods may produce an Excessive Failure or present a Safety Risk.

8.2. Reimbursement. If there is an Excessive Failure or if the Goods present a
Safety Risk, [CONFIDENTIAL TREATMENT REQUESTED] shall reimburse [CONFIDENTIAL
TREATMENT REQUESTED] expenses incurred to respond to such Excessive Failure or
Safety Risk, [CONFIDENTIAL TREATMENT REQUESTED]: diagnose any defect, develop
tests and remedies for any defects, perform testing, promptly respond to
customer inquiries and complaints, promptly replace the Goods, and promptly
transport the Goods, or Apple products to and from Supplier, end users and
Apple’s other customers, using overnight or priority freight service if Apple,
[CONFIDENTIAL TREATMENT REQUESTED], deems it appropriate to do so to meet its
customers’ needs.

8.3. [CONFIDENTIAL TREATMENT REQUESTED]. Supplier shall promptly [CONFIDENTIAL
TREATMENT REQUESTED] affected Goods [CONFIDENTIAL TREATMENT REQUESTED] the Goods
are in [CONFIDENTIAL TREATMENT REQUESTED]. If Apple requests, Supplier shall
issue a [CONFIDENTIAL TREATMENT REQUESTED] for the Goods in lieu of a
[CONFIDENTIAL TREATMENT REQUESTED]. If Apple is able to repair the affected
Goods, Supplier shall promptly provide [CONFIDENTIAL TREATMENT REQUESTED] parts.
If the Excessive Failure was triggered by the same or substantially same
[CONFIDENTIAL TREATMENT REQUESTED] (e.g. related to the same component,
material, design, manufacturing process, or test procedure), then Supplier shall
provide [CONFIDENTIAL TREATMENT REQUESTED] for all Goods with the same or
substantially same [CONFIDENTIAL TREATMENT REQUESTED]. If the Excessive Failure
was triggered by [CONFIDENTIAL TREATMENT REQUESTED], then Supplier is only
obligated to provide [CONFIDENTIAL TREATMENT REQUESTED] for Goods in the
[CONFIDENTIAL TREATMENT REQUESTED] that triggered the Excessive Failure.

8.4. Records. Supplier shall keep and track the information necessary to
determine the above calculations and make such information available to Apple
upon Apple’s request during the term of the Agreement and [CONFIDENTIAL
TREATMENT REQUESTED] are delivered.

8.5. Exceptions. [CONFIDENTIAL TREATMENT REQUESTED] will not be liable for an
Excessive Failure or Safety Risk to the extent that the Excessive Failure or
Safety Risk is primarily attributable to: (i) [CONFIDENTIAL TREATMENT REQUESTED]
that could not reasonably have been implemented by [CONFIDENTIAL TREATMENT
REQUESTED] in a way that would have avoided the Excessive Failure or the Safety
Risk, or (ii) abuse, misuse, negligence, or faulty repair of the Goods
[CONFIDENTIAL TREATMENT REQUESTED] of the Goods to the [CONFIDENTIAL TREATMENT
REQUESTED].

9. Reports, Audits, & Inspections

9.1. Reports. Supplier shall provide Apple regular and detailed reports to
enable Apple to monitor the production of the Goods including the status of all
WIP. [CONFIDENTIAL TREATMENT REQUESTED], Supplier shall execute a [CONFIDENTIAL
TREATMENT REQUESTED] that is substantially in the form provided in [CONFIDENTIAL
TREATMENT REQUESTED], to authorize the [CONFIDENTIAL TREATMENT REQUESTED] to
provide similar reports about the production of the Goods or any components
thereof directly to Apple.

9.2. Audits. During the term of this Agreement and for [CONFIDENTIAL TREATMENT
REQUESTED] to Supplier may, upon reasonable notice, audit Supplier’s records
(including electronic records) to verify that Supplier has complied with its
obligations under this Agreement. Supplier shall provide

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 6 of 20



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED] any information and documentation
[CONFIDENTIAL TREATMENT REQUESTED] may reasonably request in connection with
such audit in the format requested without delay. Supplier shall maintain all
records, contracts and accounts related to the Goods and related services during
the term of this Agreement and [CONFIDENTIAL TREATMENT REQUESTED]. Supplier
shall make Supplier Personnel who are knowledgeable of the relevant records and
business practices available to facilitate any such audit. Supplier shall
reimburse Apple [CONFIDENTIAL TREATMENT REQUESTED] after the audit is completed
for any [CONFIDENTIAL TREATMENT REQUESTED]. Supplier will be responsible for the
[CONFIDENTIAL TREATMENT REQUESTED] if the audit reveals [CONFIDENTIAL TREATMENT
REQUESTED] during the period of time subject to the audit.

9.3. Inspections. During the term of this Agreement, [CONFIDENTIAL TREATMENT
REQUESTED] to Supplier may, upon reasonable notice, inspect Supplier’s
facilities and interview Supplier Personnel to ensure compliance with the terms
and conditions of this Agreement, including inspection of work in progress or
completed Goods, development and manufacturing processes, working conditions,
and on-site living conditions, as applicable. Supplier shall make Supplier
Personnel who are knowledgeable of the relevant facilities available during such
inspections.

10. Intellectual Property

10.1. [CONFIDENTIAL TREATMENT REQUESTED]

(a) Ownership. As between the parties, [CONFIDENTIAL TREATMENT REQUESTED]. If
[CONFIDENTIAL TREATMENT REQUESTED] develops any [CONFIDENTIAL TREATMENT
REQUESTED] hereby [CONFIDENTIAL TREATMENT REQUESTED], without reservation, all
ownership rights, title and interest, including any Intellectual Property
Rights, it may have in and to such [CONFIDENTIAL TREATMENT REQUESTED], and
[CONFIDENTIAL TREATMENT REQUESTED] agrees to execute any documents reasonably
requested [CONFIDENTIAL TREATMENT REQUESTED] to secure, register or enforce any
Intellectual Property Rights in such [CONFIDENTIAL TREATMENT REQUESTED].

(b) Restrictions

(i) Supplier may only use [CONFIDENTIAL TREATMENT REQUESTED] for the purpose of
performing Supplier’s obligations under this Agreement.

(ii) Supplier shall not use for its own purposes or sell or otherwise distribute
to any third party any Goods or other products that contain or that are based
upon any [CONFIDENTIAL TREATMENT REQUESTED] under this Agreement.

(iii) Supplier shall not engage in, nor will it authorize others to engage in,
the reverse engineering, disassembly or the decompilation of any [CONFIDENTIAL
TREATMENT REQUESTED] except as required to perform its obligations under the
Agreement.

(iv) Supplier shall not use any [CONFIDENTIAL TREATMENT REQUESTED] under this
Agreement for the purpose of: (i) identifying or providing evidence to support
any potential [CONFIDENTIAL TREATMENT REQUESTED] claim against Apple, its
Related Entities, or any of Apple’s direct or indirect suppliers or direct or
indirect customers, (ii) filing [CONFIDENTIAL TREATMENT REQUESTED];
(iii) modifying its [CONFIDENTIAL TREATMENT REQUESTED] or the [CONFIDENTIAL
TREATMENT REQUESTED] in any [CONFIDENTIAL TREATMENT REQUESTED] proceedings; or
(iv) [CONFIDENTIAL TREATMENT REQUESTED] software, hardware, and/or confidential
information against [CONFIDENTIAL TREATMENT REQUESTED].

(c) Trademarks. Supplier shall not use any Apple Trademarks for any purpose
except to comply with its obligations under this Agreement. The goodwill derived
from Supplier’s use of any Apple

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 7 of 20



--------------------------------------------------------------------------------

Trademarks inures exclusively to the benefit of and belongs to Apple. Supplier
acknowledges Apple’s ownership of the Apple Trademarks and agrees not do
anything inconsistent with Apple’s ownership of the Apple Trademarks, such as
filing any trademark application for an identical or similar mark anywhere in
the world.

10.2. Supplier IP

(a) Ownership. As between the parties, Supplier owns all right, title, and
interest in Supplier Technology.

(b) License. Supplier grants to Apple a non-exclusive, irrevocable,
royalty-free, perpetual, worldwide license under Supplier’s Intellectual
Property Rights to make, have made, use, sell, offer to sell, import, reproduce,
display, perform, distribute, modify, compile, execute, and make derivative
works of any Supplier Technology provided by Supplier to Authorized Purchasers
in connection with the Goods to the extent necessary to use the Goods in Apple
products.

(c) Non-Assert. Supplier, on behalf of itself and any Supplier Affiliates,
covenants not to assert any claims against Apple, Apple Affiliates, Apple
products or components thereof, or Apple’s direct or indirect customers or
distributors for infringement of any Intellectual Property.

11. Representations & Warranties

Supplier represents and warrants that (a) Supplier has the right to enter into
this Agreement and its performance of this Agreement will be free and clear of
liens and encumbrances and will not cause Supplier to breach any other written
agreements to which it is a party; (b) all specifications and documentation
provided by Supplier are complete and accurate; (c) the Goods are not be
misbranded or falsely labeled, advertised, or invoiced; (d) the Goods do not
infringe any Intellectual Property Rights of a third party; (e) the Goods
(except Goods used as replacements) are new and comprised of new materials when
delivered; (f) the Goods are safe for any use that is consistent with applicable
Specifications or that is reasonably foreseeable; and (g) the Goods conform to
all applicable Specifications and are free from any defects when delivered.

12. Indemnification

12.1. Indemnity. Supplier shall indemnify and hold Apple, Apple Affiliates and
Apple Personnel harmless from and against any costs, damages and fees (including
attorney and other professional fees) attributable to any claims or allegations
that: (i) the Goods, or any portion thereof, or the incorporation or use of the
Goods in Apple products, directly or indirectly infringes any third-party’s
Intellectual Property Rights; (ii) the Goods, or Apple Equipment (in Supplier’s
possession) caused injury or damages; or (iii) arise or are alleged to have
arisen as a result of negligent, reckless, and/or intentional acts or omissions
of Supplier or Supplier Personnel or [CONFIDENTIAL TREATMENT REQUESTED] of any
term of this Agreement (“Covered Claims”). Supplier shall provide all reasonable
assistance, at [CONFIDENTIAL TREATMENT REQUESTED] expense, to Apple and to
Apple’s counsel, advisers, and experts in responding to, defending, and
remedying the Covered Claim, including making deponents available, producing
documents and other information to Apple, and if requested by Apple and if
permitted under the Federal Rules of Civil Procedure or other applicable rules,
Supplier shall participate as a third-party intervenor in the proceeding. In
addition, Supplier shall, upon Apple’s request, lead the defense of the Covered
Claims, at [CONFIDENTIAL TREATMENT REQUESTED] expense, provided that Apple:
(a) notifies Supplier promptly in writing of any such claims or allegations;
(b) permits Supplier to respond to and defend the claim using mutually-agreed
upon counsel; and (c) provides information and assistance reasonably necessary
to enable Supplier to defend the claim, at [CONFIDENTIAL TREATMENT REQUESTED]
expense.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 8 of 20



--------------------------------------------------------------------------------

(a) Supplier shall not enter into any settlement that imposes any obligation on
Apple without Apple’s prior written consent. Supplier shall not [CONFIDENTIAL
TREATMENT REQUESTED] any settlement of such claim or allegation [CONFIDENTIAL
TREATMENT REQUESTED]. If Supplier does not agree that the claim or suit is fully
covered by this indemnity provision, then the parties agree to negotiate in good
faith an equitable arrangement regarding the control of defense of the claim or
suit and any settlement thereof consistent with Supplier’s obligations
hereunder.

12.2. Exceptions. Supplier will have no obligation to indemnify Apple, Apple
Affiliates, or Apple Personnel against any claims pursuant to clause (i) in
Section 12.1 above or to perform any actions pursuant to Section 12.3 below:
(a) if and to the extent that the claim is directly attributable to the
[CONFIDENTIAL TREATMENT REQUESTED], or the infringement is directly attributable
to [CONFIDENTIAL TREATMENT REQUESTED] which, if Supplier was responsible for
implementing, could not [CONFIDENTIAL TREATMENT REQUESTED] by Supplier; or
(b) if, with respect to claims of patent infringement, the Goods (i) do not
[CONFIDENTIAL TREATMENT REQUESTED] of the asserted patents and (ii) do not
[CONFIDENTIAL TREATMENT REQUESTED].

12.3. Duty to Correct. If a third party claims that the Goods infringe any
Intellectual Property Rights, Supplier shall, in addition to its obligations
under Section 12.1 above, promptly notify Apple in writing and, [CONFIDENTIAL
TREATMENT REQUESTED] that is practicable: (i) obtain for Apple from such third
party rights with respect to the Goods to enable Supplier to perform its
obligations under this Agreement; (ii) modify the Goods so they are
non-infringing and in compliance with this Agreement; and (iii) replace the
Goods with non-infringing versions that comply with the requirements of this
Agreement. At Apple’s request, Supplier shall [CONFIDENTIAL TREATMENT REQUESTED]
Goods and [CONFIDENTIAL TREATMENT REQUESTED].

13. Confidentiality

13.1. Confidential Information (as defined in the NDA) disclosed by one Party to
the other in connection with this Agreement is subject to the NDA.

13.2. Supplier shall not, without Apple’s prior written consent, disclose the
existence of this Agreement, any terms and conditions hereof, or the fact that
Supplier provide any goods or services for use in Apple products, or any
information about (i) any Goods that contain or that are based on Apple’s
Confidential Information, (ii) Apple products into which Goods are incorporated,
or (iii) how Apple procures the Goods directly or indirectly.

13.3. Supplier may disclose Confidential Information to subcontractors that have
been approved by Apple pursuant to Section 7.2 above and to Supplier Affiliates
that in each case (i) have a need to know in connection with this Agreement, and
(ii) are bound by a written agreement that prohibits unauthorized disclosure and
use of Apple’s Confidential Information that is at least as restrictive as the
terms and conditions of the NDA.

14. Term & Termination

14.1. Term. The term of this Agreement begins on the Effective Date and
continues until terminated by either party in accordance with Section 14.2
below.

14.2. Termination for Cause. Each party may terminate this Agreement for
material breach. Such termination will be effective 30 days after written Notice
if the cause remains uncured, or, if the cause is incurable, such as breach of
confidentiality obligations, immediately upon written Notice. Each party may
terminate this Agreement immediately upon written Notice to the other party if
the other party becomes insolvent, makes an assignment for the benefit of
creditors, or files or is the subject of a petition in bankruptcy.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 9 of 20



--------------------------------------------------------------------------------

14.3. Survival. Provisions in this Agreement, which by their nature, should
remain in effect beyond termination or expiration of this Agreement will survive
until fulfilled, including Sections 3, 5-16. In addition, if Company terminates
this Agreement in accordance with Section 14.2 above, the following sections of
this Agreement shall survive with respect to any Goods subject to an SOW as of
the date of the termination and any Goods that are in production as of the date
of the termination until 24 months after the termination date to allow Apple to
transition to another supplier: Sections 2-16.

15. Limitation of Liability

15.1. In no event will either Party be entitled to incidental, indirect,
consequential, or punitive damages, including without limitation, lost profits,
lost revenues or business interruption based on any breach or default of the
other Party, except with respect to the following:

(a) breach by Supplier of Section [CONFIDENTIAL TREATMENT REQUESTED];

(b) breach by Supplier of Section [CONFIDENTIAL TREATMENT REQUESTED]; and

(c) breach by Supplier of Section [CONFIDENTIAL TREATMENT REQUESTED];

(d) breach by either Party of Section [CONFIDENTIAL TREATMENT REQUESTED].

16. Miscellaneous

16.1. General Terms & Conditions. This Agreement is subject to the general terms
and conditions set forth in Attachment 2, which are incorporated herein.

16.2. Apple Requirements Documents. Supplier shall comply with the latest
versions of the documents referenced in Attachment 3.

16.3. Supplier Affiliates. Company shall direct each Supplier Affiliate, if any,
to comply with the terms and conditions of this Agreement. Company hereby
guarantees the performance of the terms and conditions of this Agreement by
Supplier Affiliates. Any breach of this Agreement by a Supplier Affiliate is
deemed to be a breach of this Agreement by Company, and Company and the Supplier
Affiliate are jointly and severally liable for any such breach.

16.4. Complete Agreement/Precedence. The parties agree that this Agreement and
the NDA, including attachments to any of the foregoing, constitute the complete
and exclusive agreement between them superseding all contemporaneous and prior
agreements (written and oral) and all other communications between them relating
to the subject matter of this Agreement. Neither of the Parties is to be bound
by any conditions, definitions, warranties, understandings, or representations
with respect to the subject matter of this Agreement other than as expressly
provided in this Agreement. No oral explanation or oral information by a Party
hereto shall alter the meaning or interpretation of this Agreement. The terms
and conditions of this Agreement will prevail notwithstanding any different,
conflicting or additional terms and conditions that may appear in any purchase
order, acknowledgment or other writing not expressly incorporated into the
Agreement. To the extent the terms and conditions in an SOW conflict with this
Agreement, the terms and conditions of the SOW shall govern with respect to the
subject matter of such SOW. Prior agreements between the Parties should not be
used by the Parties or the court to argue or determine whether the parties have
agreed to give up rights that were included in those agreements that do not
appear here or to provide context to the terms of this Agreement.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 10 of 20



--------------------------------------------------------------------------------

Acknowledged and agreed by their duly authorized representatives.

 

Apple Inc.     Multi-Fineline Electronix, Inc. (M-FLEX) By:   /s/    Matthew W.
Leopold     By:   /s/    Reza A. Meshgin Name   Matthew W. Leopold     Name:  
Reza A. Meshgin

Title:

  Sr. Manager     Title:   CEO

Date:

  4/30/2012     Date:   5/2/2012

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 11 of 20



--------------------------------------------------------------------------------

Attachment 1

Definitions

“Apple Affiliate” means any entity authorized by Apple to procure Goods or
related services under the Agreement.

“Apple Personnel” means officers, directors, agents, consultants, contractors,
and employees of Apple or of any of its Related Entities.

[CONFIDENTIAL TREATMENT REQUESTED]

“Authorized Purchaser” means Apple or Apple Affiliate, as the case may be.

“Change of Control Transaction” means a single transaction, or a transaction
that is part of a series of transactions, to transfer, assign, sell, lease, loan
or otherwise dispose of any material portion of the tangible or intangible
assets, personnel, technology, equipment, or business of Supplier or its Related
Entities involved in or relating to, in any manner, the development, production,
or servicing of Goods.

[CONFIDENTIAL TREATMENT REQUESTED] means [CONFIDENTIAL TREATMENT REQUESTED] as
defined by the International Chamber of Commerce in its publication, Incoterms
2000; ICC Official Rules for the Interpretation of Trade Terms.

[CONFIDENTIAL TREATMENT REQUESTED] means [CONFIDENTIAL TREATMENT REQUESTED] as
defined by the International Chamber of Commerce in its publication, Incoterms
2000; ICC Official Rules for the Interpretation of Trade Terms.

“Excessive Failure” occurs when the Failure Rate exceeds the Excessive Failure
Threshold.

“Excessive Failure Threshold” is (i) [CONFIDENTIAL TREATMENT REQUESTED] for
Excessive Failures due to the same or substantially same defect; and
(ii) [CONFIDENTIAL TREATMENT REQUESTED] for Excessive Failures due to any defect
or defects.

[CONFIDENTIAL TREATMENT REQUESTED] has the meaning defined by the International
Chamber of Commerce in its publication, Incoterms 2000; ICC Official Rules for
the Interpretation of Trade Terms.

“Failure Rate” equals [CONFIDENTIAL TREATMENT REQUESTED] where:

A = the [CONFIDENTIAL TREATMENT REQUESTED].

B = the [CONFIDENTIAL TREATMENT REQUESTED].

“Goods” means Supplier’s products that are identified in an SOW, and any other
products not identified in an SOW that Supplier offers for sale to Authorized
Purchasers to the extent that such products are not covered under the terms and
conditions of a separate written agreement signed by the Parties.

“Intellectual Property Rights” means all current and future rights in
copyrights, trade secrets, trademarks, mask works, patents, and other
intellectual property rights, including, in each case whether unregistered,
registered or comprising an application for registration, and all rights and
forms of protection of a similar nature or having equivalent or similar effect
to any of the foregoing that may exist anywhere in the world.

“Lead-Time” means the lead time set forth in the applicable SOW or if none, the
minimum amount of time to produce the Goods in advance of the requested delivery
date using the most efficient inventory management practices.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 12 of 20



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED]

“NDA” means Non Disclosure Agreement.

“Notice” means a written notification addressed to the authorized
representative(s) of the a party, which notification will be deemed given:
(i) when delivered personally; (ii) when sent by confirmed facsimile; (iii) one
day after having been sent by commercial overnight carrier specifying next-day
delivery with written verification of receipt; or (iv) three days after having
been sent by first class or certified mail postage prepaid. A copy of any notice
sent to Apple must also be sent simultaneously to Apple’s General Counsel at
Apple Inc., 1 Infinite Loop, Cupertino, CA 95014, United States, or by fax to
(408) 974-8530.

“Party” or “Parties” means Apple or Company individually or collectively.

“Related Entity” means a corporation, partnership, limited liability company,
joint venture, association, trust, unincorporated organization or other business
entity that controls, is controlled by, or is under common control with an
entity, where “control” means that the entity possesses, directly or indirectly,
the power to direct or cause the direction of the management policies of the
other entity, whether through ownership of voting securities, an interest in
registered capital, by contract, or otherwise.

“Safety Risk” occurs when the Goods present a risk of bodily injury or property
damage.

“Service Units” means Goods supplied to support Apple’s ability to replace or
repair Apple products post sale.

“SOW” means a statement of work that references this Agreement and that is
signed by the Parties.

“Specifications” means the most current version of all applicable specifications
and requirements that Apple may provide from time to time, the specifications
and requirements set forth in the documents referenced in the Agreement or the
applicable SOW, and any relevant specifications, drawings, samples or other
descriptions provided by Supplier and approved by Apple in writing.

“Supplier” means Company or Supplier Affiliate, as the case may be.

“Supplier Affiliate” means any corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
business entity that is controlled by Company, where “control” means that
Company possesses, directly or indirectly, the power to direct or cause the
direction of the management policies of the entity, whether through ownership of
voting securities, an interest in registered capital, by contract, or otherwise,
that is a party to an SOW or is otherwise authorized by Apple to provide Goods
or related services under the Agreement.

“Supplier Personnel” means officers, directors, agents, consultants,
contractors, and employees of Supplier or any of its Related Entities.

[CONFIDENTIAL TREATMENT REQUESTED]

“Technology” means all ideas, creations, works, processes, designs and methods
that are patentable, copyrightable, registrable as a mask work, protectable as a
trade secret or otherwise protectable as an Intellectual Property Right.

“Warranty Period” means the period that is [CONFIDENTIAL TREATMENT REQUESTED]
from the date of manufacture of the Goods.

“WIP” means work in progress.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 13 of 20



--------------------------------------------------------------------------------

Attachment 2

General Terms & Conditions

Press Releases and Publicity. Supplier shall not issue a press release or other
publicity regarding the Agreement or its subject matter without Apple’s prior
written consent.

Compliance with Laws. Supplier shall comply with all applicable laws and
regulations in performing its obligations under the Agreement, including all
applicable employment, tax, export control and environmental laws and
regulations. Without limiting this requirement Supplier shall not export,
re-export, sell, resell or transfer any customer data or any export-controlled
commodity, technical data or software (i) in violation of any law, regulation,
order, policy or other limitation imposed by the United States (including the
United States Export Administration regulations) or any other government
authority with jurisdiction; or (ii) to any country for which an export license
or other governmental approval is required at the time of export, without first
obtaining all necessary licenses or equivalent. To the extent that Goods will be
transported into the United States, Supplier represents that either (a) it is
C-TPAT-certified by U.S. Customs & Border Protection, and will maintain that
certification throughout the term of the Agreement, or (b) it will comply with
the C-TPAT (Customs-Trade Partnership Against Terrorism) security procedures
that may be found on the Customs website at www.cbp.gov <http://www.cbp.gov> (or
such other website that the C-TPAT security procedures may be moved to by the
U.S. Government).

Supplier Code of Conduct. Apple is committed to ensuring that working conditions
in Apple’s supply chain are safe, that workers are treated with respect and
dignity, and that manufacturing processes are environmentally responsible. To
this end, Apple has developed the Supplier Code of Conduct, which is available
upon request. Supplier acknowledges the Supplier Code of Conduct and agrees to
implement its requirements, as amended from time-to-time by Apple in accordance
with the Agreement. Notwithstanding anything to the contrary in the Agreement,
Supplier agrees to: (i) allow Apple or a third party appointed by Apple to audit
and inspect Supplier’s records and facilities and to interview Supplier’s
personnel at any time without advance notice or consent to confirm compliance
with the Supplier Code of Conduct; (ii) provide access to Supplier’s records,
facilities and personnel without disruption and without monitoring as part of
the audit and inspection; (iii) allow Apple or a third party appointed by Apple
to audit and inspect working hours and conditions, remuneration, on-site living
conditions, and environmental practices; (iv) not request or encourage, directly
or indirectly, any Supplier personnel to furnish false or incomplete information
in connection with the audit and inspection; (v) not take retaliatory action
against any Supplier personnel interviewed; and (vi) immediately implement
corrective action to remedy any non-conformance with the Supplier Code of
Conduct. Apple reserves the right to disclose publicly the aggregated results of
any such audit and inspection, including any non-conformance with the Supplier
Code of Conduct. Supplier’s failure to remedy any material non-conformance with
the Supplier Code of Conduct after a reasonably amount of time is deemed to be a
material breach of the Agreement.

Ethics and Business Conduct. Supplier and Supplier Affiliates shall comply with
the United States Foreign Corrupt Practices Act (the “FCPA”), Apple’s policies
relating to ethical business conduct and the FCPA, and any anti-bribery or
similar law or regulation in any jurisdiction where business will be conducted
or services performed in connection with this Agreement. Supplier and Supplier
Affiliates shall not directly or indirectly offer, promise, pay, or give
anything of value to any employee or official of a government, government
controlled enterprise or company, political party, candidate for political
office (or to any other person while being aware of or having a belief that it
will be passed on to any of the above) to influence any act or decision by such
person or by any governmental body for the purpose of obtaining, retaining or
directing business to Apple. Supplier shall notify Apple of any circumstances
whereby an owner, partner, officer, director or employee of Supplier or any
Supplier Affiliate has been or will become, during the term of this Agreement
(i) an official or employee of a governmental entity or political party or
(ii) a candidate for political office.

Insurance and Loss Prevention. Supplier shall, at no cost to Apple or any other
Authorized Purchaser, maintain the following minimum insurance in full force and
effect throughout the term of the Agreement: (i) commercial general liability,
including products/completed operations and personal injury coverage,

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 14 of 20



--------------------------------------------------------------------------------

with coverage of not less than [CONFIDENTIAL TREATMENT REQUESTED] combined
single limit per occurrence and [CONFIDENTIAL TREATMENT REQUESTED] annual
aggregate; (ii) umbrella liability, including products/completed operations,
with limits of not less than [CONFIDENTIAL TREATMENT REQUESTED] each occurrence;
(iii) automobile liability with limits of not less than [CONFIDENTIAL TREATMENT
REQUESTED] each accident, bodily injury and property damage combined;
(iv) workers’ compensation and employer’s liability in compliance with all
statutory regulations in any state or country where any of the Goods are
provided, manufactured or delivered; (v) electronics errors and omissions
coverage that covers claims arising out of design specifications provided by
Supplier; and (vi) property insurance, all-risk, subject to standard exclusions
that covers Apple property while in Supplier’s care, custody or control. All
insurance coverage that Supplier is obligated to carry pursuant to this
paragraph will (i) (excepting workers’ compensation and employer’s liability)
name Apple, and any other party which Apple may reasonably designate, as an
additional insured; and (ii) provide a 30-day notice period for cancellation or
reduction in coverage or limits. Supplier shall deliver to Apple’s Procurement
Department (1 Infinite Loop, M/S 35-PO, Cupertino, California 95014) one or more
certificates of insurance showing evidence of the coverage required above.
Supplier agrees to comply with the insurance and loss prevention requirements
set forth in the document(s), if any, referenced in the Apple Requirements
Document. Apple reserves the right to perform risk evaluations of Supplier’s
facilities and Supplier agrees to work with Apple to upgrade any facility that
does not comply with such requirements.

Independent Efforts and Similar Goods. Provided there is no infringement of the
other Party’s intellectual property rights, nothing in the Agreement will impair
either Party’s right to develop, manufacture, purchase, use or market, directly
or indirectly, alone or with others, products or services competitive with those
offered by the other.

Public Software. Supplier shall not, without Apple’s prior written consent,
(i) incorporate, combine, or distribute with any Goods, or any derivative
thereof, any Public Software; or (ii) use Public Software in the development of
the Goods, in such a way that would cause the Goods, or any derivative thereof,
to be subject to all or part of the license obligations or other intellectual
property-related terms with respect to such Public Software, including the
obligations that the Goods, or any derivative thereof be disclosed or
distributed as Source Code, be licensed for the purpose of making derivatives of
such software, or be redistributed free of charge, contrary to the terms and
conditions of this Agreement.

[CONFIDENTIAL TREATMENT REQUESTED]. Apple has agreements with certain suppliers
under which [CONFIDENTIAL TREATMENT REQUESTED] that Supplier purchases from
those suppliers. If the price paid by Supplier to [CONFIDENTIAL TREATMENT
REQUESTED], Apple may receive a [CONFIDENTIAL TREATMENT REQUESTED].

Relationship of Parties. Apple and Supplier are independent contractors. Nothing
in the Agreement creates a joint venture, partnership, franchise, employment or
agency relationship or fiduciary duty of any kind. Neither Party will have the
power, and will not hold itself out as having the power, to act for or in the
name of or to bind the other Party. Except as expressly provided, the Agreement
is not for the benefit of any third parties.

Assignment. No Party may assign or delegate its rights or obligations under the
Agreement without the other’s prior written consent. However, Apple may assign
all of its rights and obligations under the Agreement in connection with a
Change of Control Transaction without the consent of Supplier. The Agreement
shall be binding upon, and inure to the benefit of, the successors,
representatives, and administrators of the Parties. Prior to the consummation of
any Change of Control Transaction, Supplier shall obtain from each other party
to such transaction(s) a written agreement binding such other party to
Supplier’s obligations under the Agreement.

Force Majeure. No Party will be liable for delay or failure to fulfill its
obligations under the Agreement due to acts of God beyond its reasonable
control, provided it promptly notifies the other party and uses reasonable
efforts to correct such failure or delay in its performance.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 15 of 20



--------------------------------------------------------------------------------

No Waiver. No delay or failure to act in the event of a breach of the Agreement
will be deemed a waiver of that or any subsequent breach of any provision of the
Agreement. Any remedies at law or equity not specifically disclaimed or modified
by the Agreement remain available to both Parties.

Governing Law. The Agreement and the rights and obligations of the Parties will
be governed by and construed and enforced in accordance with the laws of the
State of California as applied to agreements entered into and to be performed
entirely within California between California residents, without regard to
conflicts of law principles. The Parties expressly agree that the provisions of
the United Nations Convention on Contracts for the International Sale of Goods
will not apply to the Agreement or to their relationship.

Dispute Resolution, Jurisdiction and Venue. If there is a dispute between the
Parties, the Parties agree that they will first attempt to resolve the dispute
through one senior management member of each Party named as a representative of
the Party to resolve the dispute. If they are unable to do so within 60 days
after the complaining Party’s written notice to the other Party, the parties
will then seek to resolve the dispute through non-binding mediation conducted in
Santa Clara County or San Francisco County, California. Each Party must bear its
own expenses in connection with the mediation and must share equally the fees
and expenses of the mediator. If the Parties are unable to resolve the dispute
within 60 days after commencing mediation, either Party may commence litigation
in the state or federal courts in Santa Clara County, California. The Parties
irrevocably submit to the exclusive jurisdiction of those courts and agree that
final judgment in any action or proceeding brought in such courts will be
conclusive and may be enforced in any other jurisdiction by suit on the judgment
(a certified copy of which will be conclusive evidence of the judgment) or in
any other manner provided by law. Process served personally or by registered or
certified mail, return receipt requested, will constitute adequate service of
process in any such action, suit or proceeding. Each party irrevocably waives to
the fullest extent permitted by applicable law (i) any objection it may have to
the laying of venue in any court referred to above; (ii) any claim that any such
action or proceeding has been brought in an inconvenient forum; and (iii) any
immunity that it or its assets may have from any suit, execution, attachment
(whether provisional or final, in aid of execution, before judgment or
otherwise) or other legal process. The terms of this provision apply whether or
not the dispute arises out of or relates to the Agreement, unless the dispute is
governed by a separate written agreement.

Notwithstanding anything to the contrary in the immediately preceding paragraph,
either party may seek equitable relief in order to protect its Confidential
Information, Intellectual Property Rights, or other rights under the Agreement
at any time, before any court of competent jurisdiction under applicable law.
The parties hereby waive any bond requirements for obtaining equitable relief.

Construction. The section headings in the Agreement are for convenience only and
are not to be considered in construing or interpreting the Agreement. References
to sections, schedules, exhibits, and SOWs are references to sections of, and
exhibits, schedules and SOWs to, the Agreement, and the word “herein” and words
of similar meaning refer to the Agreement in its entirety and not to any
particular section or provision. The phrase “third party” means any person,
partnership, corporation or other entity not a party to the Agreement. The words
“will” and “shall” are used in a mandatory, not a permissive, sense, and the
word “including” is intended to be exemplary, not exhaustive, and will be deemed
followed by “without limitation. Any requirement to obtain a Party’s consent is
a requirement to obtain such consent in each instance.

Severability. If a court of competent jurisdiction finds any provision of the
Agreement unlawful or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
remainder of the Agreement will continue in full force and effect.

Counterparts. The Agreement may be executed in one or more counterparts, each of
which will be deemed an original, but which collectively will constitute one and
the same instrument.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 16 of 20



--------------------------------------------------------------------------------

Attachment 3

Apple Requirements Documents

[CONFIDENTIAL TREATMENT REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 17 of 20



--------------------------------------------------------------------------------

Attachment 4

Technical Support Response Times

 

Priority

  

Assignment

   Analysis    Reproduction    Resolution

Blocking

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]

Critical

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]

Non-Critical

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]

Where:

“Assignment” means assignment of the issue to the relevant engineer and
confirmation by such engineer that the issue report is sufficient to enable
analysis.

“Analysis” means presentation to Apple of a preliminary report on the nature of
the issue, the likely cause(s), and the possible resolutions.

“Days” refers to calendar days.

“Reproduction” means successful reproduction of the issue, and presentation to
Apple of a full Analysis.

“Resolution” means providing Apple a solution to address the issue.

“Priority” shall be defined as follows:

“Blocking” is defined as preventing manufacturing or assembly of Goods or of
Apple products.

“Critical” is defined as likely to impact the schedule if not resolved within
the Resolution period.

“Non-Critical” is defined as not having an immediate impact on schedule.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 18 of 20



--------------------------------------------------------------------------------

Attachment 5

Pricing Addendum

 

[CONFIDENTIAL

TREATMENT REQUESTED]

  

[CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL
TREATMENT
REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]       [CONFIDENTIAL TREATMENT REQUESTED]
      [CONFIDENTIAL TREATMENT REQUESTED]   

[CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]       [CONFIDENTIAL TREATMENT REQUESTED]
  

[CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]   

[CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]   

[CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]   

[CONFIDENTIAL TREATMENT REQUESTED]

   [CONFIDENTIAL TREATMENT REQUESTED]   

[CONFIDENTIAL TREATMENT REQUESTED]

     

[CONFIDENTIAL TREATMENT REQUESTED]

     

[CONFIDENTIAL TREATMENT REQUESTED]

     

[CONFIDENTIAL TREATMENT REQUESTED]

     

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 19 of 20



--------------------------------------------------------------------------------

Attachment 6

Form Disclosure Authorization

[SUPPLIER] (“Supplier”) supplies the [CONFIDENTIAL TREATMENT REQUESTED], for use
in Apple products (the “Goods”):

 

  •  

[TBD]

Supplier hereby [CONFIDENTIAL TREATMENT REQUESTED] the following information to
Apple in connection with the Goods (collectively, the “Disclosed Information”):

 

  •  

[TBD]

Acknowledged and agreed by their duly authorized representatives.

 

Apple Inc.     [SUPPLIER]

By:

        By:    

Name:

       

Name:

   

Title:

       

Title:

   

Date:

       

Date:

   

 

[CONFIDENTIAL TREATMENT REQUESTED]    

By:

         

Name:

         

Title:

         

Date:

         

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Page 20 of 20